DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “adjustable connector” (Paragraph 0004, Line 3) and the “retainer” (Paragraph 0005, Line 4), as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality. The terms “adjustable connector” (Paragraph 0004, Line 3) and “retainer” (Paragraph 0005, Line 4) have not been assigned reference characters.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (Line 5) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claim 2 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claim 2 (Line 5) recites the term “retainer” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable post clamp” (Reference Character 420) will be construed as the “retainer”.
Claim 3 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claim 4 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (Line 8) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claim 8 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claim 8 (Line 4) recites the term “retainer” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable post clamp” (Reference Character 420) will be construed as the “retainer”.
Claim 9 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claim 10 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 (Line 11) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
b.	Claim 16 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
c.	Claim 16 (Line 4) recites the term “retainer” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable post clamp” (Reference Character 420) will be construed as the “retainer”.
d.	Claim 17 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
e.	Claim 18 (Line 1) recites the term “adjustable connector” but this item is not clearly described in the specification or indicated in the drawings. For the purposes of this examination, the “adjustable connector” (Reference Character 38) will be construed as the “middle plate”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morin (US 7090227 B2). Regarding Claim 1, Morin teaches each of the five elements of the claim, hereinafter (1a), (1b), (1c), (1d), and (1e) respectively. Morin teaches
(1a), An adjustable binding insert mechanism for connecting a ski seat to a ski, the adjustable binding insert mechanism (Morin Abstract: “A ski sled with adjustable boot blocks...the boot blocks are provided with lengthwise adjustment mechanisms so that the boot blocks may be attached to any standard ski binding used on any ski without modification or any special attachments to the bindings or the skis.”).
(1b), a toe piece (Morin Figs. 2A, 7A, and 7B, below; Morin Paragraph 15: “the boot blocks include a forward section having a toe piece”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Morin

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Morin

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Morin
	(1c), a heel piece (Morin Figs. 2A, 7A, and 7B, above).
	(1d), an adjustable connector connecting the toe piece to the heel piece (Morin Figs. 2A, 7A, and 7B, above).
	(1e), that the adjustable connector is adjustable to adjust a length of the adjustable binding insert mechanism to fit a binding on a ski (Morin Abstract: “A ski sled with adjustable boot blocks...the boot blocks are provided with lengthwise adjustment mechanisms so that the boot blocks may be attached to any standard ski binding used on any ski without modification or any special attachments to the bindings or the skis.”).
	Regarding Claim 2, Morin teaches a first connector operatively coupled to the toe piece, a second connector operatively coupled to the heel piece, and a retainer for fixing the first connector to the second connector (Morin Figs. 7A and 7B, above).
	Regarding Claim 3, Morin teaches that the adjustable connector comprises: a rod operatively coupled to one of the toe piece and the heel piece; a collar operatively coupled to the other of the toe piece and the heel piece; and a clamp to hold the rod engaged in the collar (Morin Figs. 7A and 7B, above).
Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morin (US 7090227 B2). Regarding Claim 7, Morin teaches each of the eight elements of the claim, hereinafter (7a), (7b), (7c), (7d), (7e), (7f), (7g), and (7h) respectively. Morin teaches
(7a), a ski seat assembly (Morin Fig. 2A, above; Morin Paragraph 8: “One object of the present invention is…providing a simple snow sled created with a seat.”).
(7b), a support structure (Morin Fig. 2A, above; Morin Paragraph 8: “Another object of the present invention is to provide a simple device for attaching the seat body to runners or skis, the attachment device being adjustable in a longitudinal direction and pivotable about a longitudinal axis thereof.”; Paragraph 9: “a seat is supported by two legs.”).
(7c), a seat coupled to the support structure (Morin Fig. 2A, above).
(7d), an adjustable binding insert mechanism coupled to the support structure. See rejection for (1a), above.
(7e), a toe piece. See rejection for (1b), above.
(7f), a heel piece. See rejection for (1c), above.
(7g), an adjustable connector connecting the toe piece to the heel piece. See rejection for (1d), above.
(7h), that the adjustable connector is adjustable to adjust a length of the adjustable binding insert mechanism to fit into a binding on a ski. See rejection for (1e), above.
Regarding Claim 8, Morin teaches a first connector operatively coupled to the toe piece; a second connector operatively coupled to the heel piece; and a retainer for fixing the first connector to the second connector. See rejection for Claim 2, above.
Regarding Claim 9, Morin teaches a rod operatively coupled to one of the toe piece and the heel piece; a collar operatively coupled to the other of the toe piece and the heel piece; and a clamp to hold the rod engaged in the collar. See rejection for Claim 3, above.
Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morin (US 7090227 B2). Regarding Claim 15, Morin teaches each of the eleven elements of the claim, hereinafter (15a)-(15k) respectively. Morin teaches
(15a), a ski and seat assembly. See rejection for (7a), above.
(15b), a ski (Morin Fig. 2A, above).
(15c), a binding mounted on the ski (Morin Fig. 2A, above; Morin Abstract: “the boot blocks are provided with lengthwise adjustment mechanisms so that the boot blocks may be attached to any standard ski binding used on any ski without modification or any special attachments to the bindings or the skis.”).
(15d), a ski seat assembly. See rejection for (7a), above.
(15e), a support structure. See rejection for (7b), above.
(15f), a seat coupled to the support structure. See rejection for (7c), above.
(15g), an adjustable binding insert mechanism coupled to the support, the adjustable binding insert mechanism. See rejection for (1a), above.
(15h), a toe piece. See rejection for (1b), above.
(15i), a heel piece. See rejection for (1c), above.
(15j), an adjustable connector connecting the toe piece to the heel piece. See rejection for (1d), above.
(15k), that the adjustable connector is adjustable to adjust a length of the adjustable binding insert mechanism to fit into the binding on the ski. See rejection for (1e), above.
Regarding Claim 16, Morin teaches a first connector operatively coupled to the toe piece; a second connector operatively coupled to the heel piece; and a retainer for fixing the first connector to the second connector. See rejection for Claim 2, above.
Regarding Claim 17, Morin teaches a rod operatively coupled to one of the toe piece and the heel piece; a collar operatively coupled to the other of the toe piece and the heel piece; and a clamp to hold the rod engaged in the collar. See rejection for Claim 3, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 7090227 B2) in view of Mehiel (US 10086257 B2). Regarding Claim 4, Morin teaches an adjustable binding insert mechanism with an adjustable connector but does not teach teeth. Mehiel teaches a first plurality of teeth operatively coupled to one of the toe piece and the heel piece; one or more second teeth operatively coupled to the other of the toe piece and the heel piece, wherein the first plurality of teeth and the one or more second teeth are configured to engage one another to lock the toe and heel pieces in position at an adjusted length; and a locking member for locking the first plurality of teeth in position relative to the one or more second teeth (Mehiel Fig. 5, below; Mehiel Paragraph 68: “The teeth 518 of the heel plate 106 and the toe plate 108 are all fully meshed, and there is no underside gap between the toe plate 108 and the heel plate 106. The flanged nuts 506 (coupled to the screws 528) are located in the toe-most portion of the top plate fastener slots 504 to line up with the holes 520, 526 below. The engagement of the teeth 518 locks the toe plate 108 to the heel plate 106, and the tightening of the screws 528 in the flanged nuts 506 keeps all of the elements of the sole plate assembly 500 in engagement.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Mehiel
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable binding insert mechanism of Morin to provide teeth as taught by Mehiel. As such, “the sole plate assembly is a rigid and strong assembly suitable for the stresses exerted on the sole plate assembly during skiing.” as recognized by Mehiel (Paragraph 68).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 7090227 B2) in view of Mehiel (US 10086257 B2) and further in view of Abdul (US 20110000057 A1). Regarding Claim 5, the combination of Morin and Mehiel teaches an adjustable binding insert mechanism having an adjustable connector with teeth but does not teach biasing or releasing. Abdul teaches a spring for biasing the first plurality of teeth in engagement with the one or more second teeth, and a release mechanism for disengaging the first plurality of teeth from the one or more second teeth to adjust a length of the toe and heel assembly (Abdul Figs. 4 and 5 below; Abdul Abstract: “a ratchet engaging member (30) for releasably engaging a ratchet-type strap (12) to prevent movement of the strap in a first direction, and a tightening member (35) for releasably engaging a ratchet-type strap (12) for moving the strap in a second direction. The engaging member (30) and tightening member (35) are resiliently biased with respect to each other by a single biasing member (46) which is configured to bias the engaging member (30) into a position to engage with the strap and to bias the tightening member (35) out of a position of engagement with the strap (12).”; Abdul Paragraph 0026: “A ratchet-engaging member 30 has a tooth-engaging portion 32 and, at its opposite end, a release lever 34.”; Paragraph 0037: “In order to release the fastening, the user simply presses on the release lever 34.”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Abdul

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Abdul
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable binding insert mechanism having teeth of the combination of Morin and Mehiel to provide a spring as taught by Abdul. Doing so would “bias the engaging member into a position to engage with the strap and to bias the tightening member out of a position of engagement with the strap.” as recognized by Abdul (Paragraph 0006).
	Regarding Claim 6, the combination of Morin and Mehiel teaches an adjustable binding insert mechanism having an adjustable connector with teeth but does not teach a locking lever. Abdul teaches a locking lever for locking the first plurality of teeth into engagement with the one or more second teeth (Abdul Paragraph 0035: “relative movement between the ratchet-type strap 12 and the device 10 in the opposite direction is blocked by abutment of the tooth-engaging portion 32 of the ratchet-engaging member 30 with the perpendicular surface of a tooth 14.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable binding insert mechanism having teeth of the combination of Morin and Mehiel to provide a locking lever as taught by Abdul. As such, “loosening of the fastening is prevented” as recognized by Abdul (Paragraph 0035).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 7090227 B2) in view of Mehiel (US 10086257 B2). Regarding Claim 10, Morin teaches an adjustable binding insert mechanism with an adjustable connector but does not teach teeth. Mehiel teaches a first plurality of teeth operatively coupled to one of the toe piece and the heel piece; one or more second teeth operatively coupled to the other of the toe piece and the heel piece, wherein the first plurality of teeth and the one or more second teeth are configured to engage one another to lock the toe and heel pieces in position at an adjusted length; and a locking member for locking the first plurality of teeth in position relative to the one or more second teeth. See rejection for Claim 4, above.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 7090227 B2) in view of Mehiel (US 10086257 B2) and further in view of Abdul (US 20110000057 A1). Regarding Claim 11, the combination of Morin and Mehiel teaches an adjustable binding insert mechanism having an adjustable connector with teeth but does not teach biasing or releasing. Abdul teaches a spring for biasing the first plurality of teeth in engagement with the one or more second teeth, and a release mechanism for disengaging the first plurality of teeth from the one or more second teeth to adjust a length of the toe and heel assembly. See rejection for Claim 5, above.
Regarding Claim 12, the combination of Morin and Mehiel teaches an adjustable binding insert mechanism having an adjustable connector with teeth but does not teach a locking lever. Abdul teaches a locking lever for locking the first plurality of teeth into engagement with the one or more second teeth. See rejection for Claim 6, above.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 7090227 B2) in view of Gulbranson (US 8308172 B2). Regarding Claim 13, Morin teaches a ski seat assembly but does not teach a seat post or clamp. Gulbranson teaches a seat post adjustably coupled to the support structure and a seat post clamp to adjust the position of the seat (Gulbranson Fig. 5, below; Gulbranson Paragraph 33: “a seat post of a bicycle may be attached to the seat frame...the seat post may have a saddle clamp typically used for a bicycle.”). 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Gulbranson
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ski seat assembly of Morin to provide a seat post and clamp as taught by Gulbranson. As such, “the seat 96 may be lowered or raised by attaching a seat tube to the seat frame wherein the seat tube is sized and configured to receive a seat post as is typical in a bicycle.” as recognized by Gulbranson (Paragraph 36).
	Regarding Claim 14, Morin teaches a ski seat assembly but does not teach a spring. Gulbranson teaches a spring operatively coupled to the seat post (Gulbranson Fig. 5, above; Gulbranson Paragraph 35: “A spring 122 may be disposed between the lower collar and upper collar”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ski seat assembly of Morin to provide a spring as taught by Gulbranson. As such, “The shock absorber 110 may provide stiffer or looser suspension” as recognized by Gulbranson (Paragraph 35).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 7090227 B2) in view of Mehiel (US 10086257 B2). Regarding Claim 18, Morin teaches an adjustable binding insert mechanism with an adjustable connector but does not teach teeth. Mehiel teaches a first plurality of teeth operatively coupled to one of the toe piece and the heel piece; one or more second teeth operatively coupled to the other of the toe piece and the heel piece, wherein the first plurality of teeth and the one or more second teeth are configured to engage one another to lock the toe and heel pieces in position at an adjusted length; and a locking member for locking the first plurality of teeth in position relative to the one or more second teeth. See rejection for Claim 4, above.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 7090227 B2) in view of Gulbranson (US 8308172 B2). Regarding Claim 19, Morin teaches a ski seat assembly but does not teach a seat post or clamp. Gulbranson teaches a seat post adjustably coupled to the support structure and a seat post clamp to adjust the position of the seat. See rejection for Claim 13, above.
 	Regarding Claim 20, Morin teaches a ski seat assembly but does not teach a spring. Gulbranson teaches a spring operatively coupled to the seat post. See rejection for Claim 14, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618      

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618